DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2, 7-14 and 40, in the reply filed on 2/23/2022 is acknowledged.
Claims 25-26 and 29-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-14 are rejected under 35 U.S.C. 102(a)(1)/(2) as being unpatentable over Seok et al. (US 2015/0228415).
Regarding claim 1, Seok disclose an ink solution (or light absorber solution) comprising 
a composition of formula ABX3 (See Chemical Formula 1 of AMX3), wherein A comprises at least one cation selected ammonium ion or Cs+, B (or M) comprises at least one divalent metal and X is at least one halide (see [0237-0250] ; and
a mixed solvent system comprising one or at least two selected from gamma-butyrolactone, dimethylformamide, dimethylsulfoxide, 2-methoxyethanol, and acetonitrile ([0251-0252]), wherein the mixed solvent contains 0.1 to 99.9 volume% of the first solvent and 99.9 to 0.1 volume% of the second solvent ([0280]), and the volume ratio of V2/V1 (e.g. a volume V2 of the second solvent to a volume of a second solvent) is most preferably 0.15 and the minimum volume ratio V2/V1 is 0.001 ([0281]). 
Seok et al. discloses using a mixed solvent of gamma-butyrolactone and dimethylsulfoxide with a volume ratio of coordinating solvent, e.g. dimehtylsulfoxide, to other 
Seok et al. does not explicitly exemplify the one or more coordinating solvents, e.g. dimethyl sulfoxide, are present in an amount of about 0.01 to 10.0% by volume.
However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the examples of Seok et al. by using the overlapping portion 0.1 to 10.0% by volume in the range of 0.1 to 99.9 volume% disclosed by Seok et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 7, Seok et al. discloses an ink solution as in claim 6 above, wherein said the coordinating solvent is dimethyl sulfoxide (see claim 1 above).

Regarding claim 8, Seok et al. discloses an ink solution as in claim 1 above, wherein Seok et al. teaches a mixed solvent system comprising one or at least two selected from gamma-butyrolactone, dimethylformamide, dimethylsulfoxide, 2-methoxyethanol, and acetonitrile ([0251-0252]), including a third solvent such as 2-methoxy-ethanol, and including a fourth solvent such as dimethylsulfoxide, wherein the third or the fourth solvent contains 0.05 to 99.95 volume% ([0305]). 
Seok et al. does not explicitly exemplify the mixed solvent system is a ternary mixed solvent system comprising acetonitrile, 2-methoxyethanol, and dimethyl sulfoxide.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the ink solution of Seok et al. by using a ternary mixed solvent system 

Regarding claim 9, Seok et al. discloses an ink solution as in claim 8 above, wherein Seok et al. teaches the dimethyl sulfoxide (or the fourth solvent) contains 0.05 to 99.95 volume% (see claim 8 above, or [0305] of Seok et al.). 
Seok et al. does not explicitly disclose the volume% of dimethyl sulfoxide to be 0.1-5% such that 95-99.9% by volume of the mixed solvent system is acetonitrile and 2-methoxyethanol.
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 0.1-5% by volume of the range 0.05 to 99.95 volume% disclosed by Seok et al. for the dimethyl sulfoxide (or the fourth solvent) such that 95-99.9% by volume of the mixed solvent system is acetonitrile and 2-methoxyethanol  (or the rest of the solvent system), because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claims 10 and 11, Seok et al. discloses an ink solution as in claim 1 above, wherein Seok et al. discloses using methylammonium lead iodide (CH3NH3PbI3) in the examples (see preparation examples 15-18). In addition, the composition of formula AMX3 of Seok et al. also reads on cesium lead iodide (CsPbI3), methylammonium tin iodide (CH3NH3SnI3), cesium tin iodide (CsSnI3), cesium lead bromide (CsPbBr3), methylammonium tin bromide (CH3NH3SnBr3), cesium tin bromide (CsSnBr3), methylammonium lead bromide, 3NH3+, and ions Cs+, Sn2+, Pb2+, I-, Br- for the formula. 

Regarding claims 12-14, Seok et al. discloses an ink solution as in claim 1 above, wherein Seok et al. discloses the at least one divalent metal (B), or M in the formula AMX3 of Seok et al., is selected from the group consisting of lead (Pb2+), tin (Sn2+), cadmium (Cd2+, germanium (Ge2+), nickel (Ni2+), palladium (Pd2+, see [0242-0243]).

Claims 2 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2015/0228415) as applied to claim 1 above, in view of Docampo et al. (“Solution Deposition-Conversion for Planar Heterojunction Mixed Halide Perovskite Solar Cells”).
Regarding claims 2 and 40, Seok et al. discloses an ink solution as in claim 1 above.
Seok et al. does not disclose the ink solution comprising a compound selected from a group consisting of methylammonium iodide, methylammonium bromide, methylammonium chloride, cesium iodide, cesium bromide, cesium chloride, butylammonium iodide, butylammonium bromide, butylammonium chloride, phenethylammonium iodide, phenethylammonium bromide, phenethylammonium chloride, phenylammonium iodide, phenylammonium bromide, phenylammonium chloride, methylammonium hypophosphite, and L-a-Phosphatidylcholine, wherein said compound is present in a molar percentage ranging from 0.01% to about 1.5% relative to the ABX3 composition.
Docampo et al. discloses adding methylammonium chloride (or MACl) into the solution of MAPbBr3 to form MAPbI3-xClx (see the whole document), with the weight percentage (concentration) of MACl in the solution being 1, 5, 7.5, 10, 15 would increase conversion 3 (or MAPbI3) is calculated to be about 1% using the MACl molecular weight of 67.518g/mol and MAPbI3 molecular weight of 619.977g/mol. About 1% is right within the claimed range of 0.01% to about 1.5%.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the ink solution of Seok et al. by adding methylammonium chloride with a molar percentage of about 1% relative to the ABX3 such as MAPbI3 composition to increase conversion efficiency as taught by Docampo et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726